384 N.W.2d 270 (1986)
222 Neb. 411
William G. TAYLOR, Appellee,
v.
Kirk A. WALLESEN, Appellant, and
Don Roland, Appellee.
No. 84-771.
Supreme Court of Nebraska.
April 4, 1986.
Harry R. Meister of Brenner & Meister Law Office, Gering, for appellant.
John W. Ballew, Jr., of Raymond, Olsen, Ediger & Ballew, P.C., Scottsbluff, for appellee Taylor.
KRIVOSHA, C.J., HASTINGS, CAPORALE, and GRANT, JJ., and BUCKLEY, District Judge.
HASTINGS, Justice.
Defendant Kirk A. Wallesen has appealed a jury verdict of $9,000 in favor of the plaintiff, which was returned following the court's instruction in favor of the plaintiff on the issue of liability.
Eight separate errors are detailed in defendant's brief. However, the resolution of each necessitates a bill of exceptions. None has been filed with this court. The responsibility for filing such bill of exceptions in the Supreme Court rests upon the appellant. Neb.Ct.R. 5C(5) (rev.1983).
When, on appeal, this court is asked to review errors which require a consideration of the evidence, we cannot give them *271 consideration in the absence of a bill of exceptions. Lanc v. Douglas County Welfare Administration, 189 Neb. 651, 204 N.W.2d 387 (1973). Accordingly, the judgment of the district court is affirmed.
AFFIRMED.